DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims

This is in response to Application filed on August 9, 2022 in which claims 1-18 and 20 are presented for examination. Claim 19 has been cancelled.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-5, 7-12, 14-15, 17-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Breuer (2007/0256281) in view of Gerber et al. (2013/0138028)[Gerber].
Regarding claim 1, Breuer teaches, An article of footwear (16, [0039], figure 7) comprising: an upper (figure 7); a tensioning grip disposed at an outer surface of the upper and comprising a material defining a first conduit having an inner diameter; and a tensioning cable received within the first conduit, including an outer diameter less than the inner diameter of the first conduit (“FIG. 7 shows a shoe, that can be locked by shoelace 2. The shoe 16 is equipped with a clamping gadget 1, a previously described in detail. At one handling end 17 shoelace 2 forms a loop, so that the handling of shoelace 2 is possible with one hand or even with a single finger. The loop at the handling end 17 is fitted with a husk-shaped lever 18 made of plastic or leather to ensure, that the shoelace doesn't cut in the finger or in the hand, even when the shoelace is pulled strongly. In addition to that, an elastic band 19, lined through a guide 20 on the shoe, reaches through the husk-shaped lever 18”, [0039], therefore, 18 is disposed at an outer surface of the upper and comprising a material defining a first conduit having an inner diameter, and 2 is received within the first conduit), including an outer diameter less than the inner diameter of the first conduit, figure 7); and operable to move the upper into one of a tightened state and a loosened state, the tensioning cable movable in a tightening direction to move the upper into the tightened state and movable in a loosening direction to move the upper into the loosened state (“Clamping device (1) for shoelaces (2) or the like lacing devices with clamping jaws, between which the shoelace (2) can be locked in a closed position and moved back and forth in an open position, wherein the clamping device (1) is engageable in an open position wherein the engagement in an open position of the clamping device (1) is releasably by a movement of the shoelace (2) to be locked in a direction out of the pulling direction of the shoelace (2) as well as a shoe with a clamping device (1) in accordance to the invention.”, Abstract, “To release the engagement, the user pulls out shoelace 2 in a direction of the shoelace's pulling direction (indicated by arrow 14), after the shoelace 2 is tightened as desired. Thereby slider 4 is lifted and set back to its closed position by the effect of the helical compression spring 5 (indicated by arrow 15 in FIG. 6).”, [0038], “The loop at the handling end 17 is fitted with a husk-shaped lever 18 made of plastic or leather to ensure, that the shoelace doesn't cut in the finger or in the hand, even when the shoelace is pulled strongly”, [0039], “the shoelace loop at the handling end 17 of shoelace 2 as well as lever 18 is pulled towards the shoe 16 by the elastic band 19. The elastic band is lined around the shaft 22 of the shoe by a guideway 21 attached to the shoe”, [0040], see also [0009], and [0020], therefore, 2 is operable to move the upper into one of a tightened state and a loosened state, 2 is movable in a tightening direction to move the upper into the tightened state and movable in a loosening direction to move the upper into the loosened state).
While Breuer discloses tensioning grip 18, Breuer fails to teach, a tensioning grip comprising a fabric material that imparts elastic properties.
Gerber, footwear with guides for a cable, Abstract, teaches, a tensioning grip comprising a fabric material that imparts elastic properties (“As seen in FIG. 3, the first segment 115 may continue to extend in, and may be slidably engaged with, the second tube guide 140 located on the first surface 160 of the first fastener 106.”, [0066], “The term "tube guides," as used throughout this specification and claims, refers to any structure or channel that slidably receives a cable. In some embodiments, a tube guide may be a tube that has been attached to a surface. The tube may be formed from plastic, neoprene, or any other material known in the art. In other embodiments, a tube guide may be formed by attaching a strip of material onto a surface forming a channel so that a cable is slidably received within the channel. In some embodiments, a tube guide may include both a strip of material and a tube, wherein the strip of material surrounds the tube and the strip of material and/or tube is attached to a surface”, [0055], see also [0066] disclosing tube guide 140, figure 3, therefore, 140 comprises a fabric material (neoprene) that imparts elastic properties, figure 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tensioning grip of Breuer as a fabric material that imparts elastic properties as taught by Gerber in order to provide the user the ability to easily pull the tensioning cable, due to the elastic properties of the tensioning grip.
Regarding claim 2, the combined references teach, further comprising a cable lock operable between a locked state restricting movement of the tensioning cable in the loosening direction and an unlocked state permitting movement of the tensioning cable in both the loosening direction and the tightening direction (Breuer, further comprising 3 operable between a locked state restricting movement of 2 in the loosening direction and an unlocked state permitting movement of 2 in both the loosening direction and the tightening direction, Abstract, [0033], [0020], [0039], figures 1 and 3).

Regarding claim 4, the combined references teach, wherein the cable lock permits movement of the tensioning cable in the tightening direction when the cable lock is in the locked state (Breuer, 3 permits movement of 2 in the tightening direction when 2 is in the locked state, Abstract, [0033], [0020], [0039], figures 1 and 3).

Regarding claim 5, the combined references teach, wherein the cable lock engages the tensioning cable in the locked state to restrict movement of the tensioning cable in the tightening direction when the cable lock is in the locked state (Breuer, 3 engages 2 in the locked state to restrict movement of 2 in the tightening direction when 3 is in the locked state, Abstract, [0033], [0020], [0039], figures 1 and 3).

Regarding claim 7, the combined references teach, wherein the tensioning cable includes a first length between the cable lock and the tensioning grip and a second length between the cable lock and a loosening grip, wherein movement of the tensioning cable in the tightening direction causes the first length to increase and the second length to decrease, and movement of the tensioning cable in the loosening direction causes the first length to decrease and the second length to increase (Breuer, “The clamping mechanism consists of a base 3 and an elastic element in the from of a helical compression spring 5, effective between base 3 and slider 4, against its effect the clamping mechanism can be set to the open position. It is a remarkable feature of the open position, that in this position shoelace 2 can be moved freely in the clamping gadget. Therefore, closed position means, that shoelace 2 is locked in the clamping mechanism. A complete cycle of the clamping gadget, beginning with the closed position of clamping gadget 1, followed by reaching the open position and finally reaching the closed position of the clamping gadget again is discussed in the following description of the FIGS. 3 to 6”, [0033], “At the upper side of the slider a finger trough is formed (not shown in the figures), used as a lever for slider 4. So this can be operated with one finger, preferably with the user's thumb”, [0034], “As soon as protrusion 11 of slider 4 has reached or passed the edge 12 of base 3, slider 4 can be swiveled in direction of baseplate 9; as indicated by arrow 13. By this procedure the protrusion 11 of slider 4 and the edge 12 of base 3 are reaching a mutual engagement position. The clamping gadget 1 is engaged in open position”, [0037], therefore, 2 includes a first length between 1 and 18 and a second length between 3 and “the lever for slider 4” wherein movement of 2 in the tightening direction causes the first length to increase and the second length to decrease, and movement of 2 in the loosening direction causes the first length to decrease and the second length to increase, figures 1-6, see also [0035]).

Regarding claim 8, the combined references teach, wherein the tensioning cable is operable to bunch within the first conduit when the upper is in the tightened state (2 of Breuer could be operable to bunch within the conduit of 18 when the upper of figure 7 of Breuer is in the tightened state, Examiner notes that the term “operable” is very broad and merely means “Being such that use or operation is possible”, see NPL definition of operable).

Regarding claim 9, the combined references teach, wherein the tensioning grip is elongate (Breuer, 19 is elongate, figure 7).

Regarding claim 10, the combined references teach, wherein the tensioning grip extends across a width of the article of footwear from a medial side to a lateral side (Breuer, 18 extends across a width of the footwear from a medial side to a lateral side, figure 7).

Regarding claim 11, Breuer teaches, An article of footwear (16, [0039], figure 7) comprising: an upper (figure 7); an elongate tensioning grip disposed at an outer surface of the upper including a material defining a first conduit extending along a length of the elongate tensioning grip and having an inner diameter; and a tensioning cable received within the first conduit, including an outer diameter less than the inner diameter of the first conduit, and operable to move the upper into one of a tightened state when moved in a tightening direction and a loosened state when moved in a loosening direction, the elongate tensioning grip moved from the relaxed state to the extended state when the tensioning cable is moved in the tightening direction (“FIG. 7 shows a shoe, that can be locked by shoelace 2. The shoe 16 is equipped with a clamping gadget 1, a previously described in detail. At one handling end 17 shoelace 2 forms a loop, so that the handling of shoelace 2 is possible with one hand or even with a single finger. The loop at the handling end 17 is fitted with a husk-shaped lever 18 made of plastic or leather to ensure, that the shoelace doesn't cut in the finger or in the hand, even when the shoelace is pulled strongly. In addition to that, an elastic band 19, lined through a guide 20 on the shoe, reaches through the husk-shaped lever 18”, [0039], therefore, 18 is disposed at an outer surface of the upper including a material defining a first conduit extending along a length of 18 and having an inner diameter, figure 7), and operable between an extended state and a relaxed state (“Clamping device (1) for shoelaces (2) or the like lacing devices with clamping jaws, between which the shoelace (2) can be locked in a closed position and moved back and forth in an open position, wherein the clamping device (1) is engageable in an open position wherein the engagement in an open position of the clamping device (1) is releasably by a movement of the shoelace (2) to be locked in a direction out of the pulling direction of the shoelace (2) as well as a shoe with a clamping device (1) in accordance to the invention.”, Abstract, “To release the engagement, the user pulls out shoelace 2 in a direction of the shoelace's pulling direction (indicated by arrow 14), after the shoelace 2 is tightened as desired. Thereby slider 4 is lifted and set back to its closed position by the effect of the helical compression spring 5 (indicated by arrow 15 in FIG. 6).”, [0038], “The loop at the handling end 17 is fitted with a husk-shaped lever 18 made of plastic or leather to ensure, that the shoelace doesn't cut in the finger or in the hand, even when the shoelace is pulled strongly”, [0039], “the shoelace loop at the handling end 17 of shoelace 2 as well as lever 18 is pulled towards the shoe 16 by the elastic band 19. The elastic band is lined around the shaft 22 of the shoe by a guideway 21 attached to the shoe”, [0040], see also [0009], and [0020], therefore, 18 is operable between and extended state and a relaxed state, Examiner notes that the term “operable” is very broad and merely means “Being such that use or operation is possible”, see NPL definition of operable); and 2 received within the first conduit of 18, including an outer diameter less than the inner diameter of the first conduit of 18, and operable to move the upper (figure 7) into one of a tightened state when moved in a tightening direction and a loosened state when moved in a loosening direction, 18 moved from the relaxed state to the extended state when the tensioning cable is moved in the tightening direction, figure 7).
While Breuer discloses tensioning grip 18, Breuer fails to teach, a tensioning grip including a fabric material that imparts elastic properties.
Gerber, footwear with guides for a cable, Abstract, teaches, a tensioning grip including a fabric material that imparts elastic properties (“As seen in FIG. 3, the first segment 115 may continue to extend in, and may be slidably engaged with, the second tube guide 140 located on the first surface 160 of the first fastener 106.”, [0066], “The term "tube guides," as used throughout this specification and claims, refers to any structure or channel that slidably receives a cable. In some embodiments, a tube guide may be a tube that has been attached to a surface. The tube may be formed from plastic, neoprene, or any other material known in the art. In other embodiments, a tube guide may be formed by attaching a strip of material onto a surface forming a channel so that a cable is slidably received within the channel. In some embodiments, a tube guide may include both a strip of material and a tube, wherein the strip of material surrounds the tube and the strip of material and/or tube is attached to a surface”, [0055], see also [0066] disclosing tube guide 140, figure 3, therefore, 140 comprises a fabric material (neoprene) that imparts elastic properties, figure 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tensioning grip of Breuer as a fabric material that imparts elastic properties as taught by Gerber in order to provide the user the ability to easily pull the tensioning cable, due to the elastic properties of the tensioning grip.

Regarding claim 12, the combined references teach, further comprising a cable lock operable between a locked state restricting movement of the tensioning cable in the loosening direction and an unlocked state permitting movement of the tensioning cable in both the loosening direction and the tightening direction (Breuer, further comprising 3 operable between a locked state restricting movement of 2 in the loosening direction and an unlocked state permitting movement of 2 in both the loosening direction and the tightening direction, Abstract, [0033], [0020], [0039], figures 1 and 3).

Regarding claim 14, the combined references teach, wherein the cable lock permits movement of the tensioning cable in the tightening direction when the cable lock is in the locked state (Breuer, 3 permits movement of 2 in the tightening direction when 2 is in the locked state, Abstract, [0033], [0020], [0039], figures 1 and 3).

Regarding claim 15, the combined references teach, wherein the cable lock engages the tensioning cable in the locked state to restrict movement of the tensioning cable in the tightening direction when the cable lock is in the locked state (Breuer, 3 engages 2 in the locked state to restrict movement of 2 in the tightening direction when 3 is in the locked state, Abstract, [0033], [0020], [0039], figures 1 and 3).

Regarding claim 17, the combined references teach, wherein the tensioning cable includes a first length between the cable lock and the tensioning grip and a second length between the cable lock and a loosening grip, wherein movement of the tensioning cable in the tightening direction causes the first length to increase and the second length to decrease, and movement of the tensioning cable in the loosening direction causes the first length to decrease and the second length to increase (Breuer, “The clamping mechanism consists of a base 3 and an elastic element in the from of a helical compression spring 5, effective between base 3 and slider 4, against its effect the clamping mechanism can be set to the open position. It is a remarkable feature of the open position, that in this position shoelace 2 can be moved freely in the clamping gadget. Therefore, closed position means, that shoelace 2 is locked in the clamping mechanism. A complete cycle of the clamping gadget, beginning with the closed position of clamping gadget 1, followed by reaching the open position and finally reaching the closed position of the clamping gadget again is discussed in the following description of the FIGS. 3 to 6”, [0033], “At the upper side of the slider a finger trough is formed (not shown in the figures), used as a lever for slider 4. So this can be operated with one finger, preferably with the user's thumb”, [0034], “As soon as protrusion 11 of slider 4 has reached or passed the edge 12 of base 3, slider 4 can be swiveled in direction of baseplate 9; as indicated by arrow 13. By this procedure the protrusion 11 of slider 4 and the edge 12 of base 3 are reaching a mutual engagement position. The clamping gadget 1 is engaged in open position”, [0037], therefore, 2 includes a first length between 1 and 18 and a second length between 3 and “the lever for slider 4” wherein movement of 2 in the tightening direction causes the first length to increase and the second length to decrease, and movement of 2 in the loosening direction causes the first length to decrease and the second length to increase, figures 1-6, see also [0035]).

Regarding claim 18, the combined references teach, wherein the cable lock includes a housing and a lock member slidably disposed within the housing, the lock member movable between a locked position restricting movement of the tensioning cable relative to the housing and an unlocked position permitting movement of the tensioning cable relative to the housing (Breuer, 3 includes a housing (see figures 3-6) and 8 slidably disposed within the housing, 8 movable between a locked position restricting movement of 2 relative to the housing and an unlocked position permitting movement of 2 relative to the housing, [0033]-[0038] figures 1-6).

Regarding claim 20, the combined references teach, wherein the elongate tensioning grip extends across a width of the article of footwear from a medial side to a lateral side (Breuer, 18 extends across a width of the footwear from a medial side to a lateral side, figure 7).

Claim 1-2, 4-5, 7-12, 14-15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kishino (2013/0318820) in view of Gerber et al. (2013/0138028)[Gerber].
Regarding claim 1, Kishino teaches, An article of footwear comprising: an upper (the footwear comprises 1, figures 1-3); a tensioning grip disposed at an outer surface of the upper and comprising an elastic material defining a first conduit having an inner diameter (11/27 disposed at an outer surface of 1 and comprising an elastic material defining a first conduit having an inner diameter, [0012], figure 2, see also [0082]); and a tensioning cable received within the first conduit, including an outer diameter less than the inner diameter of the first conduit (6 is received within 11/27, including an outer diameter less than the inner diameter of the first conduit, [0012], figures 1-3), and operable to move the upper into one of a tightened state and a loosened state, the tensioning cable movable in a tightening direction to move the upper into the tightened state and movable in a loosening direction to move the upper into the loosened state (6 is operable to move 1 into one of a tightened state and a loosened state, 6 movable in a tightening direction to move 1 into the tightened state and movable in a loosening direction to move 1 into the loosened state, [0012], [00442], [0043], figures 1-3 and 6).
While Kishino discloses 11/27 as receiving 6, Kishino fails to teach, a tensioning grip comprising a fabric material that imparts elastic properties.
Gerber, footwear with guides for a cable, Abstract, teaches, a tensioning grip comprising a fabric material that imparts elastic properties (“As seen in FIG. 3, the first segment 115 may continue to extend in, and may be slidably engaged with, the second tube guide 140 located on the first surface 160 of the first fastener 106.”, [0066], “The term "tube guides," as used throughout this specification and claims, refers to any structure or channel that slidably receives a cable. In some embodiments, a tube guide may be a tube that has been attached to a surface. The tube may be formed from plastic, neoprene, or any other material known in the art. In other embodiments, a tube guide may be formed by attaching a strip of material onto a surface forming a channel so that a cable is slidably received within the channel. In some embodiments, a tube guide may include both a strip of material and a tube, wherein the strip of material surrounds the tube and the strip of material and/or tube is attached to a surface”, [0055], see also [0066] disclosing tube guide 140, figure 3, therefore, 140 comprises a fabric material (neoprene) that imparts elastic properties, figure 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tensioning grip of Kishino as a fabric material that imparts elastic properties as taught by Gerber in order to provide the user the ability to easily pull the tensioning cable, due to the elastic properties of the tensioning grip.

Regarding claim 2, the combined references teach, further comprising a cable lock operable between a locked state restricting movement of the tensioning cable in the loosening direction and an unlocked state permitting movement of the tensioning cable in both the loosening direction and the tightening direction (Kishino, further comprising 12/21 operable between a locked state restricting movement of 6 in the loosening direction and an unlocked state permitting movement of 6 in both the loosening direction and the tightening direction, [0048], [0085-0088], figures 1-3 and 6).

Regarding claim 4, the combined references teach, wherein the cable lock permits movement of the tensioning cable in the tightening direction when the cable lock is in the locked state (Kishino, 12/21 permits movement of 6 in the tightening direction when 6 is in the locked state, [0085-0088], figures 1-3 and 6).

Regarding claim 5, the combined references teach, wherein the cable lock engages the tensioning cable in the locked state to restrict movement of the tensioning cable in the tightening direction when the cable lock is in the locked state (Kishino, 12/21 engages 6 in the locked state to restrict movement of 6 in the tightening direction when 6 is in the locked state, [0085-0088], figures 3 and 6).

Regarding claim 7, the combined references teach, wherein the tensioning cable
includes a first length between the cable lock and the tensioning grip and a second length between the cable lock and a loosening grip, wherein movement of the tensioning cable in the tightening direction causes the first length to increase and the second length to decrease, and movement of the tensioning cable in the loosening direction causes the first length to decrease and the second length to increase (Kishino, 6 includes a first length between 12/21 and 11/27 and a second length between 12/21 and 28, wherein movement of 6 in the tightening direction causes the first length to increase and the second length to decrease, and movement of 6 in the loosening direction causes the first length to decrease and the second length to increase, [0082-0088], figures 1-3 and 6).

Regarding claim 8, the combined references teach, wherein the tensioning cable is operable to bunch within the first conduit when the upper is in the tightened state (6 of Kishino would be expected to be operable to bunch within 11/27 of Kishino (which is the elastic material as taught by Karabed as combined above) when 1 of Kishino is in the tightened state).

Regarding claim 9, the combined references teach, wherein the tensioning grip is elongate (Kishino, 11/27 is elongate, figures 1-3) a first length between 12/21 and 11/27 and a second length between 12/21 and 28, wherein movement of 6 in the tightening direction causes the first length to increase and the second length to decrease, and movement of 6 in the loosening direction causes the first length to decrease and the second length to increase, [0082- 0088], figures 1-3 and 6).

Regarding claim 10, the combined references teach, wherein the tensioning grip extends across a width of the article of footwear from a medial side to a lateral side (Kishino, 11/27 extends across a width of the footwear from a medial side to a lateral side, figures 1-3).

Regarding claim 11, Kishino teaches, An article of footwear comprising: an upper (the footwear comprises 1, figures 1-3); an elongate tensioning grip disposed at an outer surface of the upper, including a material defining a first conduit, defining a first conduit extending along a length of the elongate tensioning grip and having an inner diameter (11/27 disposed at an outer surface of 1, including a material defining a first conduit extending along a length of 11/27 and having an inner diameter, [0012], figure 2, see also [0082]), and operable between an extended state and a relaxed state (11/27 is operable between an extended state and a relaxed state, [0046-0048], Examiner notes that the term “operable” is very broad and merely means “Being such that use or operation is possible”, see NPL definition of operable); and a tensioning cable received within the first conduit, including an outer diameter less than the inner diameter of the first conduit (6 is received within the first conduit of 11/27, including an outer diameter less than the inner diameter of the first conduit of 11/27, [0012], figures 1-3), and operable to move the upper into one of a tightened state when moved in a tightening direction and a loosened state when moved in a loosening direction, the elongate tensioning grip moved from the relaxed state to the extended state when the tensioning cable is moved in the tightening direction (6 is operable to move 1 into one of a tightened state when moved in a tightening direction and a loosened state when moved in a loosening direction, 11/27 moved from the relaxed state to the extended state when the tensioning cable is moved in the tightening direction, [0012], [0042-0048], figures 1-3 and 6, see also [0082-0088]).
While Kishino discloses 11/27 as receiving 6, Kishino fails to teach, a tensioning grip including a fabric material that imparts elastic properties.
Gerber, footwear with guides for a cable, Abstract, teaches, a tensioning grip including a fabric material that imparts elastic properties (“As seen in FIG. 3, the first segment 115 may continue to extend in, and may be slidably engaged with, the second tube guide 140 located on the first surface 160 of the first fastener 106.”, [0066], “The term "tube guides," as used throughout this specification and claims, refers to any structure or channel that slidably receives a cable. In some embodiments, a tube guide may be a tube that has been attached to a surface. The tube may be formed from plastic, neoprene, or any other material known in the art. In other embodiments, a tube guide may be formed by attaching a strip of material onto a surface forming a channel so that a cable is slidably received within the channel. In some embodiments, a tube guide may include both a strip of material and a tube, wherein the strip of material surrounds the tube and the strip of material and/or tube is attached to a surface”, [0055], see also [0066] disclosing tube guide 140, figure 3, therefore, 140 includes a fabric material (neoprene) that imparts elastic properties, figure 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tensioning grip of Kishino as a fabric material that imparts elastic properties as taught by Gerber in order to provide the user the ability to easily pull the tensioning cable, due to the elastic properties of the tensioning grip.

Regarding claim 12, the combined references teach, further comprising a cable lock operable between a locked state restricting movement of the tensioning cable in the loosening direction and an unlocked state permitting movement of the tensioning cable in both the loosening direction and the tightening direction (Kishino, further comprising 12/21 operable between a locked state restricting movement of 6 in the loosening direction and an unlocked state permitting movement of 6 in both the loosening direction and the tightening direction, [0048], [0085-0088], figures 1-3 and 6).

Regarding claim 14, the combined references teach, wherein the cable lock permits movement of the tensioning cable in the tightening direction when the cable lock is in the locked state (Kishino,12/21 permits movement of 6 in the tightening direction when 6 is in the locked state, [0085-0088], figures 1-3 and 6).

Regarding claim 15, the combined references teach, wherein the cable lock engages the tensioning cable in the locked state to restrict movement of the tensioning cable in the tightening direction when the cable lock is in the locked state (Kishino, 12/21 engages 6 in the locked state to restrict movement of 6 in the tightening direction when 6 is in the locked state, [0085-0088], figures 3 and 6).

Regarding claim 17, the combined references teach, wherein the tensioning cable includes a first length between the cable lock and the elongate tensioning grip and a second length between the cable lock and a loosening grip, wherein movement of the tensioning cable in the tightening direction causes the first length to increase and the second length to decrease, and movement of the tensioning cable in the loosening direction causes the first length to decrease and the second length to increase (Kishino, 6 includes a first length between 12/21 and 11/27 and a second length between 12/21 and 28, wherein movement of 6 in the tightening direction causes the first length to increase and the second length to decrease, and movement of 6 in the loosening direction causes the first length to decrease and the second length to increase, [0082-0088], figures 1-3 and 6).

Regarding claim 18, the combined references teach, wherein the cable lock includes a housing and a lock member slidably disposed within the housing, the lock member movable between a locked position restricting movement of the tensioning cable relative to the housing and an unlocked position permitting movement of the tensioning cable relative to the housing (Kishino, 12/21 includes 19 and 20 slidably disposed within 19, 20 movable between a locked position restricting movement of 6 relative to 19 and an unlocked position permitting movement of 6 relative to 19, [0086-0088], figures 1-3 and 6).

Regarding claim 20, the combined references teach, wherein the elongate tensioning grip extends across a width of the article of footwear from a medial side to a lateral side (Kishino, 11/27 extends across a width of the footwear from a medial side to a lateral side, figures 1-3).


Response to Arguments
Applicant’s arguments, filed June 17, 2020, with respect to the rejection(s) of claim(s) 1-18 and 20 under 35 USC 102(a)(1) and 103 have been considered but are moot because the argument do not apply to the current grounds of rejection. In view of Applicant’s amendment, new prior art has been applied. Applicant’s arguments appear to be drawn to the newly amended limitations, which have been considered but are moot in view of the new ground(s) of rejection, see Office Action above.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. 2007/0193066 by Baychair discloses grip comprising a fabric material that imparts elastic properties, [0122].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILLIAN K PIERORAZIO/           Primary Examiner, Art Unit 3732